DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive sticker” (claims 2 and 6, line 2), “the suction point”, “a vacuum source” (claims 4 and 10, line 2), “a printer or an RFID writer or a magnetic write head” (claims 7 and 13), “a dispenser” and “a heater” (claim 15, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Specifically, the limitations “being smaller than the first side” (claim 1, lines 7 and 8) is vague in that it is unclear in meaning. Perhaps, --an area- - of the adherence location and –an area- - of the first side should be defined at the adherence location or on the first side. The   recitations or elements “sticky material” (claim 1, lines 9 and 10), “a vacuum source” (claims 4 and 10, line 2), “a magnet” (claim 6, line 3), “a dispenser” (claim 15, line 2) and “a heater” 
To the extent the claims are clear and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-15 and 17-21 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Simonetti et al. (EP 2,740,572 A1) in view of Eppinger (US 2001/0029657 A1).
With respect to claims 1, 7, 13, 20 and 21, Simonetti et al.  (Fig.1) teaches an apparatus 100 for picking fabric i.e., a garment (S) having an inherence first side and a second side and fitting the garment on a working area 2, the apparatus comprising a picking arm 3 configured to approach the garment and then withdraw towards the working ([0017]), at least one adherence location 16 including adhesive sticker or adhesive tape (Figs.2 and 2A and [0029-0030]) on said picking arm, the adherence location inherently being smaller than the first side since the adherence location is smaller than the working area or the picking arm as shown in Fig.1, the adherence location for contacting the garment at a contact location on an outer facing surface of the first side of the garment and utilizing sticky material (G) ([0017]) able to cause adherence of 
Simonetti et al. does not clearly teach a printer and a pallet having a front and a back.
However, the use of a printer and a pallet having a front and a back for fitting the garment on the pallet is conventional.  For example, Eppinger teaches a printer (Fig.1 and the abstract) and an apparatus for picking a garment and fitting a garment on a pallet 22 having a front and back such that the first side and the second side of the garment are on the front and back sides of the pallet ([0038-0042]).

  In view of the teaching of Eppinger, it would have been obvious to one of ordinary skill in the art the time of the invention was made to modify the apparatus of Simonetti et al. by substituting the pallet having a front and back as taught by Eppinger for more effective supporting a garment for processing since the pallet of Eppinger supports the first side and the second side of a garment so that the surfaces of a garment are stretched to tautness for processing ([0031]).
With respect to claims 2, 3, 6, 8, 9, 12, 14, the selection of a desired coating of adhesive, or metallic or ferromagnetic particles, an adhesive tape would be obvious depending upon the material, size and thickness of the garment to be used for processing and the configuration of the apparatus in order to get best possible processing operation.  
With respect to claims 4-6, 10-12 and 15, the selection of a desired use of a suction point, a magnet or a dispenser for hot glue with a heater for the adherent location would be obvious through routine experimentation depending upon material, size and thickness of the garment to be used for processing or the apparatus's configuration in order to get best possible quality of processing a garment.  Additionally, Simonetti et al. teaches the use of a suction which is 
With respect to claims 17 and 18, Figs. 2 and 3 of Simonetti et al. show at least two or three attachment points 16 ([0038-0039]).  
With respect to claim 19, Simonetti et al. (Fig.1) teaches the garment (S) is a top garment in a storage station i.e., a stack of garments ([0004]) since the adherent locations 16 contact to top surface of the garment for picking up as shown in Figs. 6A and 6B.
Claim 16 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Simonetti et al. in view of Eppinger as applied to claim 1 above, and further in view of Roth (US 4,955,854).
Simonetti et al. as modified by Eppinger teaches an apparatus 100 for picking a garment having the structures as recited.  See the explanation of Simonetti et al. and Eppinger above.
Simonetti et al. as modified by Eppinger does not teach a knife for splitting the garment from the attachment location at the pallet.
Roth (Figs.5 and 6) teaches an apparatus having a conventional separating means which includes a blade or knife 16 for separating or splitting a sheet from a pallet 7 (col.13, lines 42-49). 
In view of the teaching of Roth, it would have been obvious to one of ordinary skill in the art the time of the invention was made to modify the apparatus of Simonetti et al. as modified by Eppinger by providing the knife as taught by Roth for splitting the garment from the attachment location at the pallet of Simonetti et al. and Eppinger substituting the pallet having a front and back as taught by Eppinger in order to ensure removing or unloading the garment from the attachment location at the pallet, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a knife for separating or splitting one element from the other is known in the art, and the results were reasonably predictable for ensuring proper of processing operation. 
Conclusion
         	
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beazley, Hoffman et al., Bill and Actis disclose art in an apparatus for picking a garment including a picking arm configured to transfer a garment to a working area such as a pallet or a platen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853